Citation Nr: 1111090	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-22 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied entitlement to a rating in excess of 50 percent for service-connected PTSD and entitlement to a TDIU.

In a September 2008 rating decision, the RO granted a temporary 100 percent evaluation effective June 24, 2008 for the Veteran's service-connected PTSD due to his being hospitalized over 21 days.  The 50 percent evaluation was continued effective September 1, 2008, following the Veteran's discharge from the hospital in August 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand of the Veteran's claims is necessary for additional development.  The Veteran was last afforded a VA examination for his PTSD in February 2008.  Subsequent to that examination, the Veteran was hospitalized twice for his PTSD-from June 2008 to August 2008 and from late December 2008 to early January 2009.  The Veteran's representative has reported that the Veteran indicated that his disability has worsened since the February 2008 examination.  See February 2010 VA Form 646.  Therefore, in light of the facts that the Veteran has reported a worsening of his service-connected disability and that he has not been afforded a comprehensive compensation and pension examination since February 2008 (prior to two hospitalizations for PTSD), the Board finds that a remand is necessary to afford him a new VA examination to determine the current level of severity of this disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Additionally, the record indicates that the Veteran receives continuing treatment from the Dayton, Ohio VA Medical Center (VAMC) and that the most recent of these documents are dated in December 2009.  On remand, records of psychiatric treatment that the Veteran may have received at the Dayton VAMC since December 2009 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In light of the need to remand the Veteran's claim for a rating in excess of 50 percent for his service-connected PTSD, the Board finds that the Veteran's claim for a TDIU must also be remanded, as these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any psychiatric that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Dayton, Ohio since December 2009.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.
2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his PTSD and to determine whether his PTSD prevents him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric manifestations found to be present should be noted in the examination report.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning.  In addressing this matter, the examiner should assign an appropriate Global Assessment of Functioning (GAF) score and should provide an explanation of the score assigned.  

Also, the examiner should express an opinion as to whether the Veteran's service-connected PTSD renders him unable to obtain and to maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  In addition, accord the Veteran an appropriate VA examination to determine whether the effect, if any, of his service-connected tinnitus and bilateral hearing loss on his ability to obtain and to maintain substantially gainful employment.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination reports comply with this Remand and answer the questions presented herein.  If the reports are insufficient, they should be returned to the examiners for necessary corrective action, as appropriate.

5.  Then, readjudicate the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


